
	
		III
		111th CONGRESS
		2d Session
		S. RES. 695
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2010
			Ms. Mikulski (for
			 herself, Ms. Snowe,
			 Ms. Stabenow, and
			 Mrs. Boxer) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 20th anniversary of the
		  National Institutes of Health Office of Research on Women’s Health and the
		  continuing leadership and achievements of the Office on Women's Health in
		  conducting and supporting biomedical research to improve women's
		  health.
	
	
		Whereas the National Institutes of Health (referred to in
			 this preamble as the NIH) Office of Research on Women’s Health
			 (referred to in this preamble as the ORWH) is a leader in the
			 national commitment to research, research training, and science-based education
			 programs on women's health and sex differences research;
		Whereas the ORWH was originally established in 1990 in
			 response to congressional, scientific, and advocacy concerns regarding the lack
			 of systemic and consistent inclusion of women in NIH-funded clinical research
			 and the lack of scientific data and information regarding women's
			 health;
		Whereas the ORWH has made significant progress in
			 developing and implementing policies to ensure the inclusion of women in NIH
			 clinical research and, in this manner, has encouraged the increased reporting
			 in scientific literature of sex- and gender-related factors in health and
			 clinical trial analysis;
		Whereas the ORWH initiated the Building
			 Interdisciplinary Research Careers in Women’s Health program in 1999
			 and has supported the career development and advancement of approximately 400
			 early-stage research scientists to become independent researchers and obtain
			 academic promotions at major research institutions throughout the United
			 States;
		Whereas the ORWH initiated the Specialized Centers
			 of Research on Sex and Gender Factors Affecting Women’s Health program
			 in 2002 to support interdisciplinary and sex differences research, including
			 basic, translational, and clinical investigations, by accomplished
			 scientists;
		Whereas in 2009, the scientists participating in the
			 Specialized Centers of Research on Sex and Gender Factors Affecting
			 Women’s Health program published 116 journal articles, 176 abstracts,
			 and 63 other publications;
		Whereas the ORWH collaborates with NIH Institutes and
			 Centers to support basic, clinical, population, and translational research in
			 laboratory, clinical, and community settings throughout the United
			 States;
		Whereas the ORWH pursues research efforts to benefit all
			 individuals burdened by diseases and disorders that are within the scope of the
			 mission of the ORWH, including men, women, older and younger adults, children,
			 minority populations who are disproportionately affected by certain diseases,
			 people from economically-disadvantaged backgrounds, and other understudied or
			 underrepresented populations;
		Whereas ORWH-supported research has dramatically increased
			 vital understanding of sex differences research, from single cells to multiple
			 biological systems and mechanisms, and has prompted sex differences research in
			 the fields of endocrinology, immunology, epigenetics, systems biology, and
			 neuroscience, as well as in new technology-enabled fields such as genomics,
			 proteomics, and metabolomics;
		Whereas research conducted and supported by the ORWH has
			 been instrumental in revolutionizing policies, research, and programs focusing
			 on the health, prevention, diagnostic, and treatment strategies for girls,
			 women, and their families, leading to remarkable improvements in health and
			 quality of life;
		Whereas the ORWH sponsors education and outreach programs,
			 with materials tailored for diverse audiences, to improve women's health by
			 disseminating science-based information to women and their families, those at
			 risk for disease, health care educators, and the general public;
		Whereas the ORWH has initiated or participated in
			 collaborative and coordinated research efforts and science-based public
			 education programs in order to maximize the Federal investment in research and
			 synergize expertise across the NIH, with other Federal agencies, and with
			 public and private organizations;
		Whereas the ORWH has a farsighted research agenda for the
			 next decade entitled Moving Into the Future With New Dimensions and
			 Strategies: A Vision for 2020 for Women’s Health Research that is based
			 on the culmination of a 2-year strategic planning process, involving more than
			 1,500 leading scientists, advocates for women's health, public policy experts,
			 health care providers, Federal, State, and local elected officials, and the
			 general public in 5 regional scientific meetings;
		Whereas the ORWH research agenda is visionary and
			 addresses the 6 major goals of—
			(1)increasing the
			 study of sex differences in basic research studies;
			(2)incorporating
			 findings of sex differences in the design and application of new technologies,
			 medical devices, and therapeutic drugs;
			(3)actualizing
			 personalized prevention, diagnostics, and therapeutics for girls and
			 women;
			(4)creating
			 strategic alliances and partnerships in order to maximize the national and
			 international impact of research on women's health;
			(5)developing and
			 implementing new communication and social networking technologies to increase
			 understanding and appreciation of research on women's health; and
			(6)employing
			 innovative strategies to build a well-trained, diverse, and vibrant women’s
			 health research workforce; and
			Whereas ORWH-supported initiatives and programs continue
			 to make strides in addressing the expanded concepts of women’s health across
			 the entire lifespan of a woman, while continuing to explore understudied areas
			 of reproductive health and the menopausal transition, developing distinct
			 research career paths for investigators in women’s health, sex differences, and
			 interdisciplinary research, increasing the number of investigator-initiated
			 women’s health research studies in areas such as cardiovascular disease and
			 stroke, musculoskeletal and immune disorders, and mental health and substance
			 abuse, and increasing the scientific knowledge on the health, diseases,
			 disorders, and conditions that affect diverse populations of women: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 20th anniversary of the National Institutes of Health Office of Research on
			 Women's Health (referred to in this resolution as the
			 ORWH);
			(2)commends the ORWH
			 for its leadership in women's health research, research training, and
			 science-based education programs;
			(3)recognizes
			 ORWH-supported scientists whose studies have improved women's health and whose
			 research continues to yield promising discoveries;
			(4)recognizes the
			 volunteers who participate in clinical studies and the patient and professional
			 health organizations that contribute to the shared research goals of
			 preventing, treating, and curing the diseases and disorders within the scope of
			 the mission of the ORWH; and
			(5)reaffirms the
			 support of the Senate for the ORWH and the continued commitment of the ORWH to
			 carrying out research to improve women's health.
			
